DENY; and Opinion Filed June 25, 2014.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00762-CV

                             IN RE GERARDO NAJERA, Relator

                 Original Proceeding from the 292nd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. F93-42373-V

                             MEMORANDUM OPINION
                            Before Justices O'Neill, Lang, and Brown
                                   Opinion by Justice O'Neill
       Relator files this petition for writ of mandamus seeking an order compelling the trial

court to rule on his motion to compel the court reporter to provide him with the price for the

purchase of his transcript from his November 1997 criminal trial in the 292nd District Court.

The facts and issues are well known to the parties, so we do not recount them here. No litigant is

entitled to a hearing at whatever time he may choose. In re Chavez, 62 S.W.3d 225, 228-29

(Tex. App.—Amarillo 2001, orig. proceeding). A trial court has a reasonable time within which

to consider a motion and to rule. Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st

Dist.] 1992, orig. proceeding).

       There is no bright line standard for determining whether a reasonable time to rule has

elapsed. In re Bates, 65 S.W.3d 133, 133 (Tex. App.—Amarillo 2001, orig. proceeding). The

circumstances of the case dictate whether the trial court has ruled within a reasonable time.

Barnes, 832 S.W.2d at 426. Many factors determine whether a trial court has ruled within a
reasonable time. Among these are “the trial court's actual knowledge of the motion, whether its

refusal to act is overt, the state of the court's docket, and the existence of other judicial and

administrative matters which must be addressed first.” Chavez, 62 S.W.3d at 228. The trial

court’s inherent power to control its own docket must also be given due consideration, Chavez,
62 S.W.3d at 228. Thus, a reviewing appellate court may not arbitrarily interfere with the trial

court’s power to control its docket, but may only order the trial court to rule if the circumstances

show that the trial court’s failure to act is an abuse of its discretion. See In re First Mercury Ins.

Co., No. 13-13-00469-CV, 2013 WL 6056665, at *6 (Tex. App.—Corpus Christi Nov. 13, 2013,

orig. proceeding) (mem. op.); Bates, 65 S.W.3d at 135. We conclude relator has failed to

establish that in the circumstances of this case the trial court’s failure to rule on his motion is an

abuse of discretion. Accordingly, we DENY relator’s petition for writ of mandamus.




                                                       /Michael J. O'Neill/
                                                       MICHAEL J. O'NEILL
                                                       JUSTICE



140762F.P05




                                                 –2–